Citation Nr: 1632482	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-28 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew J. Gindele, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.  Among other decorations, the Veteran was awarded the Combat Infantry Badge for his service in the Republic of Vietnam.

This matter is on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, the Veteran testified before a Decision Review Officer (DRO).  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative evidence indicates that the Veteran's PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms such as impaired judgment, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

	REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected acquired psychiatric disorder is more severe than his current evaluation.

Historically, in July 2012, the RO granted service connection for PTSD, evaluated as 30 percent disabling effective November 1, 2010 (the date of claim) pursuant to DC 9411 (PTSD).  In May 2014, the RO increased the rating from 30 percent to 50 percent effective from November 1, 2010.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for PTSD and chronic adjustment is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, therefore the claim is governed by DSM-V.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  We also carefully look at the Veteran's statements. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning to the merits of the claim, VA treatment records include an October 2010 report which shows that the Veteran was married in 2007.  His hobbies included sailing, walking, hiking, biking, and tennis.  He appeared unshaven for the appointment.  He was aware that he sometimes "went off in another direction or at great length" and redirected himself to answer the questions posed.  The diagnoses were PTSD and rule out bipolar disorder.  

It was noted that he had been unemployed since April 2010 due to a work-related injury.  

In November 2010, he had suicidal thoughts, but the treating provider opined that he did not demonstrate suicidal ideations, behavior, or risks.  In December 2010, his wife complained that he was "snappy" at times.  On mental status examination, speech was coherent and anxious.  He denied suicidal or homicidal ideations or plans.  Cognition was intact with an anxious mood.

In April 2011, he felt despair and hopelessness.  He was restless toward the end of his session.  In May 2011, he slept apart from his wife and did not attend family functions.  In June 2011, he indicated that he slept a lot.

On May 2012 VA PTSD Disability Benefits Questionnaire (DBQ) examination, the Veteran indicated that he was in a close relationship with his wife and that he had three friends with whom he went to dinner and bike rides.  He complained of sleep problems. 

On mental status examination, eye contact was fleeting.  Affect was congruent.  He stated that his mood was "good."  However, he complained of guilt, hopelessness, depression, and worthlessness.  He denied hallucinations and suicidal ideation, but did have periods of dissociation.  There were logical connections between his thoughts.  He was alert and oriented times three.  Long-term memory was much better than short-term memory.  Judgement and insight were intact for safety and self-care.  Upon a thorough review of the claims file and examination of the Veteran, the examining physician diagnosed PTSD and assigned GAF score of 48.

VA treatment records include a September 2012 report which shows that on mental status examination, speech was coherent, but he was anxious.  He denied suicidal or homicidal ideations or plan.

In an April 2013 statement, the Veteran's wife stated that he had a history of sleep problems, including wandering at night and nightmares.

In a May 2013 notice of disagreement, his representative stated that he should be rated 50-70% for his PTSD and that he is unable to work at his chosen occupation and that his GAF score of 60 was based on a 1-hour VA examination.

VA treatment records include reports dated from May to July 2013 which indicate that on mental status examination speech was coherent, but he denied suicidal or homicidal plans or recurrent recollections.  An August 2013 social work report indicates that he was alert and oriented times 3 with a full/congruent affect.  Speech and thought process was normal.  There was no evidence of paranoia and he denied auditory and visual hallucinations as well as suicidal and homicidal ideations.  He reported about 4 hours of sleep per night.  He had been married for 6 years. 

On August 2013 VA PTSD DBQ, with regard to the Veteran's social and marital/family history, he indicated that he had a close relationship with his wife, but she did not like to sleep with him due to his nightmares.  He had two close friends with whom he had dinner and played cards.  He worked until 2010 due to getting into fights.  Symptoms included depressed mood, anxiety, and chronic sleep impairment.  The examining psychologist diagnosed PTSD, chronic, mild to moderate and assigned a GAF score of 65.  She indicated that his PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication; criteria which warrant the assignment of a 10% disability evaluation.

A May 2013 private report states that he loved surfing, backpacking, and bicycling.  He denied having any close friends.  Hygiene was fair.  He had some difficulty processing some of the interviewer's questions and stated that he never really had a permanent home.  He reported sleep problems.  When talking about combat experiences, he cried and demonstrated symptoms of depression and high anxiety.  The psychologist diagnosed PTSD, chronic and assigned a GAF score of 41.

At the December 2013 personal hearing, he testified that he had a "quiet" relationship with his wife, but stated that they did not sleep together much due to sleep problems.  

In the July 2014 substantive appeal, the Veteran's representative stated that his PTSD was completely debilitating which left him unemployable.  She cited the private psychologist's report which indicated a GAF score of [41], indicative of severe restriction to work, social, and personal relationships.  She stated that he deserved a rating higher than 50% for his PTSD.
 
VA treatment records include a January 2015 report indicates on mental status examination speech was coherent without evidence.  There was no evidence of suicidal or homicidal plans or recurrent recollections.  He reported a lot of fear of impending misfortune.  A February 2015 report lists his marital status at "separated." 

On September 2015 VA PTSD DBQ examination, the Veteran was re-examined by the 2013 VA examining psychologist.  The Veteran had been married since 2007.  He indicated that he was in a close relationship with his wife and had an emotional bond, although they did not sleep together due to sleep problems related to his PTSD.  He was in receipt of social security disability benefits, but it is unclear if he was awarded benefits due to his psychiatric disability.  His symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and suicidal ideation.

On mental status examination, he was dressed and properly groomed.  His speech was rapid with an anxious mood.  His thought process was logical, but circumstantial at times.  His memory and concentration were intact.  Judgment was good.  There were no indications of hallucinations or delusions.  He had passive suicidal thoughts, but denied experiencing active suicidal/homicidal thoughts or plans.  The examining psychologist diagnosed moderate PTSD.

After a review of all of the evidence, as above, the Board notes that an initial rating higher than 50 percent for PTSD is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression, impaired impulse control, or spatial disorientation.  While a November 2010 report indicates that he had thoughts of taking his own life, the provider and examining VA physicians have indicated that there is no evidence of suicidal ideation.  

With regard to personal hygiene, a May 2013 private medical report indicates that hygiene was fair, but none of the medical evidence suggests that he neglected his hygiene.  Moreover, while the Veteran may have had symptoms such as difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships, the evidence, taken as a whole, presents a disability picture indicative of a 50 percent evaluation.  While the May 2013 report also indicates a GAF score of 43, indicative of serious symptoms, this GAF score appears to be an outlier as prior and subsequent VA examination findings reflect diagnoses of mild to moderate PTSD.

In addition, while strained at time, the Veteran was able to maintain a relationship with his spouse, albeit strained at times (including a separation), and on September 2015 VA examination he stated that he had a close relationship with his wife.  Although he denied having close friends on May 2013 private psychiatric evaluation, he reported to VA treating physicians and examining physicians that he had two close friends with whom he went out to dinner and enjoyed playing cards.

The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with deficiencies in most areas, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted the Veteran's testimony or the statements of the Veteran and his spouse.  It is also important for the Veteran to understand that a disability evaluation of 50 percent will cause him many problems and that this fact is not in dispute.  It is these problems that are the basis of the 50% finding.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 50 percent evaluation, let alone a 70 percent rating.  The Veteran's December 2013 testimony and statements to treating providers and VA examining physicians, in many respects support a 50% evaluation, not a 70% finding.  In fact, some of the Veteran's statements, while clearly indicating the Veteran has a problems with his PTSD (this is not in dispute) provides evidence against a 70% finding.   

The critical question in this case is whether the problems the Veteran has cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

The Veteran and his wife are competent to report his current psychiatric symptoms as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the belief of the Veteran and his family that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's subjective statements with regard to the severity of his psychiatric disability.

In sum, the totality of the evidence fails to support the assignment of a 70 percent rating for PTSD at any time during the appeal period.  Thus, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran was awarded a TDIU in a November 2014 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and the issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

To the extent that the Veteran may be receiving SSA disability benefits, the SSA records have not been obtained.  However, the Veteran has not asserted that these records are relevant to his increased rating claim.  Therefore, no additional development is warranted.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Next, relevant VA psychiatric examinations were obtained in May 2012, August 2013, and September 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his psychiatric disorder.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.
      
ORDER

An initial rating higher than 50 percent for PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


